Case 2:17-cv-09012-KSH-CLW Document 9 Filed 01/15/19 Page 1 of 2 PageID: 43



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 MICHAEL ADLY,
                                                         Civil No.: 17-cv-9012 (KSH) (CLW)
                       Plaintiff,

         v.
 RENZENBERGER, INC., GREG STOAB,                                       ORDER

                       Defendants.


       This Court having entered an order (D.E. 7) on October 16, 2018 (the “October 16

Order”), granting the motion of plaintiff Michael Adly (“Adly”) to reinstate this case, which had

been dismissed pursuant to Fed. R. Civ. P. 4(m) for failure to effect timely service on defendants;

and

       The October 16 Order requiring that Adly effectuate service of the summons and

complaint upon defendants within 15 days of the October 16 Order’s date of entry and promptly

thereafter file proof of service; and

       No proof of service having been filed, despite the passage of more than 80 days since

entry of the October 16 Order; and

       The Court having entered an order (D.E. 8) on January 7, 2019 (the “January 7 Order”),

directing that the above-captioned action would be dismissed on January 14, 2019, for failure to

effect service of the summons and complaint unless Adly filed with the Clerk of the Court proof

that service was effected within 15 days of October 16, 2018; and

       No proof of service having been filed, contrary to the January 7 Order, and good cause

having not been shown as to why this action should not be dismissed,




                                                1
Case 2:17-cv-09012-KSH-CLW Document 9 Filed 01/15/19 Page 2 of 2 PageID: 44



       IT IS on this 15th day of January, 2019,

       ORDERED that the above-captioned action be and is hereby dismissed, pursuant to Fed.

R. Civ. P. 4(m), without prejudice and without costs.



                                                      /s/ Katharine S. Hayden
                                                      Katharine S. Hayden, U.S.D.J.




                                                  2
